Citation Nr: 0526403	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for septal 
deviation.

2.  Entitlement to a compensable evaluation for scars, 
healed, right ear.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss in the 
right ear.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chipped tooth.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a brain disorder 
due to head trauma.

9.  Whether new and material evidence has been submitted to 
reopen a claim for a vision disability.

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an unspecified 
disability due to exposure to Radar radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's nasal passages are not 50 percent 
obstructed on both sides or completely obstructed on one 
side.

2.  The veteran's service-connected scar is not deep, does 
not cause limitation of motion or function, and is not 
unstable, or painful;  the scar does not cover an area of 144 
square inches (929 sq. cm.) or greater.

3.  An October 1995 Board decision denied reopening the 
appellant's claim of entitlement to service connection for 
defective hearing in the right ear.

4.  Evidence received since the October 1995 Board decision 
is not so significant that it must be considered to fairly 
decide the appellant's claim of entitlement to service 
connection for defective hearing in the right ear.

5.  An October 1995 Board decision denied reopening the 
appellant's claim of entitlement to service connection for a 
psychiatric disability.

6.  Evidence received since the October 1995 Board decision 
is not so significant that it must be considered to fairly 
decide the appellant's claim of entitlement to service 
connection for a psychiatric disability.

7.  An October 1995 Board decision denied the veteran's claim 
of entitlement to service connection for a back disability.

8.  Evidence received since the October 1995 Board decision 
is not so significant that it must be considered to fairly 
decide the appellant's claim of entitlement to service 
connection for a back disability.

9.  An October 1995 Board decision denied the veteran's claim 
of entitlement to service connection for arthritis.

10.  Evidence received since the October 1995 Board decision 
is not so significant that it must be considered to fairly 
decide the appellant's claim of entitlement to service 
connection for arthritis.

11.  By rating decision in April 1979, the RO denied service 
connection for a chipped tooth; the veteran did not initiate 
an appeal from the 1979 rating decision.

12.  The evidence associated with the claims file subsequent 
to the April 1979 RO decision does not tend to establish any 
material fact which was not already of record at the time of 
the April 1979 rating decision, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a chipped 
tooth.

13.  By rating decision in May 1979, the RO denied service 
connection for a brain disorder due to trauma; the veteran 
did not initiate an appeal from the 1979 rating decision.

14.  The evidence associated with the claims file subsequent 
to the May 1979 RO decision does not tend to establish any 
material fact which was not already of record at the time of 
the May 1979 rating decision, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a brain disorder due to 
trauma.

15.  An October 1995 Board decision denied reopening the 
appellant's claim of entitlement to service connection for a 
vision disability.

16.  Evidence received since the October 1995 Board decision 
is not so significant that it must be considered to fairly 
decide the appellant's claim of entitlement to service 
connection for a vision disability.

17.  An October 1995 Board decision denied the veteran's 
claim of entitlement to service connection for radiation 
exposure.

18.  Evidence received since the October 1995 Board decision 
is not so significant that it must be considered to fairly 
decide the appellant's claim of entitlement to service 
connection for an unspecified disability due to exposure to 
radar radiation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected septal deviation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.97, Diagnostic Code 6502 (2004).

2.  The veteran's service-connected scar does not meet the 
criteria for a compensable rating.  38 U.S.C.A. § 1155 and 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.10, 
4.71a, Diagnostic Codes 5260 and 5261, 4.118, Diagnostic 
Codes 7801 through 7805 (2004).

3.  The Board's October 1995 decision, denying the claim to 
reopen the veteran's claim for service connection for 
defective hearing in the right ear is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

4.  The evidence concerning the veteran's defective hearing 
in the right ear submitted since the October 1995 Board 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
defective hearing in the right ear has not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

5.  The Board's October 1995 decision, denying the claim to 
reopen the veteran's claim for service connection for a 
psychiatric disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2004).

6.  The evidence concerning the veteran's psychiatric 
disability submitted since the October 1995 Board decision is 
not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

7.  The Board's October 1995 decision, denying the claim of 
entitlement to service connection for a back disability is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).

8.  The evidence concerning the veteran's back disability 
submitted since the October 1995 Board decision is not new 
and material; thus, the requirements to reopen the claim of 
entitlement to service connection for a back disability have 
not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).

9.  The Board's October 1995 decision, denying the claim of 
entitlement to service connection for arthritis is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

10.  The evidence concerning the veteran's arthritis 
submitted since the October 1995 Board decision is not new 
and material; thus, the requirements to reopen the claim of 
entitlement to service connection for arthritis have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

11.  The RO's April 1979 decision denying entitlement to 
service connection for a chipped tooth is final.  38 U.S.C.A. 
§ 7105 (West 2002).

12.  The additional evidence presented since the April 1979 
rating decision is not new and material, and the claim for 
service connection for a chipped tooth has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

13.  The RO's May 1979 decision denying entitlement to 
service connection for a brain disorder due to trauma is 
final.  38 U.S.C.A. § 7105 (West 2002).

14.  The additional evidence presented since the May 1979 
rating decision is not new and material, and the claim for 
service connection for a brain disorder due to trauma has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).

15.  The Board's October 1995 decision denying service 
connection for vision disability is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

16.  The evidence concerning the veteran's visual disability 
since the October 1995 Board decision is not new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for a vision disability has 
not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).

17.  The Board's October 1995 decision, denying the claim of 
entitlement to service connection for disability due to 
radiation exposure is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).

18.  The evidence concerning the veteran's back disability 
submitted since the October 1995 Board decision is not new 
and material; thus, the requirements to reopen the claim of 
entitlement to service connection for an unspecified 
disability due to radiation exposure have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated October 2002 the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The October 2002 letter indicated that the RO had 
received the veteran's claims for compensable evaluations for 
his service connected septal deviation and right ear scar as 
well as his claim to reopen based on new and material 
evidence.  The letter informed the appellant of what the 
evidence must show to establish entitlement to the benefits 
he wanted.  

The October 2002 letter informed the appellant that he had 30 
days from the date of the letter to submit information.  The 
appellant was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that she should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the October 2002 letter was sent, the veteran was 
afforded a VA examination in October 2002.  A rating decision 
was issued in February 2002.  A statement of the case was 
issued in August 2003.  For the aforementioned reasons, there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claims.



II.  Increased evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Septal deviation

Background

At his October 2002 VA examination, the veteran reported that 
when he breathed cold air, that it hurt near his eyes.  He 
complained of constant clear nasal discharge and that it was 
difficult to breath with exertion, through his nose.  The 
veteran denied any particular treatments for his nasal 
condition.  He denied any speech impairment related to his 
nasal condition and denied and history of chronic sinusitis 
or allergic rhinitis.  The veteran denied incapacitation 
requiring bed rest and treatment by a physician related to 
his nasal condition.  

The examination showed that the veteran had nasal obstruction 
and passed approximately 20 percent of his air through his 
right naris and 80 percent through his left naris.  He denied 
pain with maxillary palpation.  Maxillary sinuses 
transilluminated easily.  The veteran denied headaches and 
there was no purulent discharge and no crusting around the 
nares.  X-rays showed the nasal septum to be midline and 
there was a tiny lucency running through the junction between 
the middle and distal third of the nasal bones.  This might 
represent an old fracture.  There was no deformity and the 
paranasal sinuses were clear except for hypoaeration of the 
frontal sinus.  There were some degenerative changes at C5-C6 
and C6-C7.  The diagnoses were old healed nasal fracture; 
nasal obstruction, related to nasal septal deviation.  

Criteria

The RO has assigned a noncompensable rating for the veteran's 
deviated septum in accordance with the criteria set forth in 
the Schedule for Rating Disabilities.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.

Under Diagnostic Code 6502, a 10 percent evaluation (the 
maximum evaluation assignable under that code) may be 
assigned for traumatic nasal septum deviation with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

Analysis

The October 2002 VA examination showed that the veteran had 
nasal obstruction and passed approximately 20 percent of his 
air through his right naris and 80 percent through his left 
naris.

Based on the record it is found that the evidence does not 
show complete obstruction of the left nasal passageway or 
obstruction involving the right nasal passageway.  Thus, the 
criteria for a higher rating are not met.

The degree of impairment does not satisfy the criteria for 
the next higher rating.  38 C.F.R. § 4.7 (2004).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



B.  Scars, healed, right ear

Background

At his October 2002 VA examination, the veteran reported no 
current symptoms.  The examiner noted two scars on or near 
the right ear.  There was a 12 cm surgical scar on the 
parietotemporal bone; it was C-shaped and followed the 
curvature of his ear; it was 12 cm long and was well healed, 
not adherent.  Most of the scar was hidden within his hair 
line.  He also had a 2 cm scar noted in the postauricular 
fold, the examiner noted that it was nearly missed except for 
bright illumination.  Neither scar was tender, they were 
nonadherent, they were smooth and there was no ulceration or 
breakdown of skin on either scar.  There was no elevation or 
depression on the scar.  There was no underlying tissue loss 
of either scar.  There was no inflammation, edema, or keloid 
formation.  The color of the scar compared to the normal 
areas of the skin was equal.  Neither scar was disfiguring.  
Neither was a burn scar and there was no limitation of 
function associated with either scar.  The diagnoses included 
superficial scar near the posterior periauricular fold, right 
ear; surgical scar related to acoustic neuroma surgery, 
temporopariental skull occurring after active duty.

Criteria

The RO has assigned a noncompensable rating for the veteran's 
scars, healed, right ear in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of scars were 
revised effective August 30, 2002.  Schedule for Rating 
Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004)).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

The RO provided the revised rating criteria to the veteran in 
the August 2003 statement of the case, and considered those 
criteria in continuing the non-compensable rating that had 
been assigned.  The veteran was then given the opportunity to 
submit evidence and argument in response.  It is found that 
the Board, therefore, can consider the original and revised 
version of the rating criteria without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (the 
Board is precluded from considering new law that the RO has 
not previously applied).

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration. Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  38 
C.F.R. § 4.118 (prior to August 2002).

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar other 
than on the head, face, or neck, that is superficial and does 
not cause limited motion, if the area of the scar is 144 
square inches or greater.  The revised Diagnostic Code 7803 
provides a 10 percent rating for scars that are superficial 
and unstable.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial, painful 
on examination. An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Other scars are to be rated 
based on limitation of function of the part affected under 
Diagnostic Code 7805.  38 C.F.R. § 4.118 (2004).

Analysis

The evidence shows that the scars are superficial, in that 
the examiner in October 2002 so determined.  According to the 
measurements provided by the examiner in October 2002, the 
combined area of the scars is not 144 square inches or 
greater.  The examination showed one scar to be 12 cm long 
and the second to be 2 cm.  The examination showed that the 
scars to be well healed; not tender; smooth; no ulceration or 
breakdown of the skin; no elevation or depression; no 
underlying tissue loss of either scar; no inflammation, 
edema, or keloid formation.  In addition, the evidence does 
not indicate that the scars, rather than the underlying 
musculoskeletal pathology, result in any limitation of 
function.  It is found, therefore, that the criteria for a 
compensable rating based on either version of the rating 
criteria are not met, and that neither version of the rating 
criteria is more beneficial to the veteran.  VAOPGCPREC 3-00.  
For that reason the preponderance of the evidence is against 
the claim of entitlement to compensable ratings for scars, 
healed, right ear.

III.  New and material evidence

It is noted that unless the Chairman orders reconsideration, 
or one of the other exceptions to finality, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim 
denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence. 3 8 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).



A.  Defective hearing in the right ear and personality 
disorder

An April 1979 rating decision denied service connection for 
defective hearing in the right ear and for a psychiatric 
disability, and the veteran did not appeal.  A Board decision 
dated in October 1995 found that new and material evidence 
had not been submitted to reopen the veteran's claims for 
service connection for defective hearing in the right ear and 
a psychiatric disability.  By a rating decision dated in 
February 2003, the RO found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
entitlement to service connection for hearing loss in the 
right ear and a personality disorder.

The evidence of record at the time of the October 1995 Board 
decision consisted of the following:

Service medical records, which do not contain a diagnosis of 
defective hearing or a psychiatric disorder.  In March 1974, 
it was noted that the veteran was involved in an altercation 
and was bitten in the ear.  The veteran sustained a 1/2 inch 
laceration to the right ear and abrasions to the left had and 
a possible fracture to the nose.  There was no indication 
that the veteran was hospitalized or knocked unconscious.  
His December 1974 separation examination noted normal 
psychiatric evaluation and normal clinical evaluation of the 
ears and drums.  On the authorized audiological evaluation 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
20
LEFT
15
10
15
25
20

The veteran's personnel records indicated that further 
counseling, leadership, or disciplinary actions taken in the 
veteran's case would be fruitless.  The veteran had 
demonstrated a marked inability to avoid frequent involvement 
with military authorities.  He had been a continued 
disciplinary problem since reporting on board this station.  
His two Captain's Masts, and one Summary Court-Martial all 
occurring within a period of eight months, indicate severe 
incompatibility with the Naval Service.  Because of the 
member's extreme immaturity, it was felt that an undesirable 
discharge was inappropriate.  Therefore, an agreement with 
the member had been executed and the veteran was separated 
from the Naval Service with a General Discharge for reason of 
unfitness.  

A VA examination report dated in September 1978 showed 
defective hearing in the right ear beginning at 2000 hertz 
and a passive aggressive personality disorder.

A VA audiometric examination dated in August 1990 showed 
defective hearing in the right ear beginning at 1000 hertz.  
There was no clinical evidence on file linking the veteran's 
defective hearing in the right ear, which was first shown 
several years after separation from service to service to 
service.  

A VA psychiatric examination dated in August 1990 did not 
find any significant psychiatric disorder.  According to an 
August 1991 letter from D.K., M.D., and a memorandum from a 
VA physician, which was received by the VA in September 1991, 
the veteran had complete loss of hearing on the right and 
right facial nerve paralysis after removal of a right-sided 
acoustic neuroma in June 1991.

The veteran testified at his personal hearing at the RO in 
August 1991 that the trauma he incurred as a result of a 
beating by other servicemen resulted in most of the disorders 
at issue and that he continued to have severe back pain with 
radiation down both legs, blurred vision and eye pain, 
defective hearing, and anxiety.  He also testified that he 
had symptoms consistent with overexposure to radiation.

VA neurosurgery outpatient clinical records for November 1991 
revealed that the veteran had undergone removal of a right 
acoustic neuroma in June 1991 and had, at the time of the 
examination, right-sided deafness and incomplete closure of 
his right eye with Bell's phenomena.

Evidence received since the October 1995 Board decision 
consists of the following:

A May 1996 General VA examination in which it was noted that 
the veteran had an acoustic neuroma removed in 1991.  The 
veteran reported that his memory had been poor since the 
surgery and he had been totally deaf in his right ear.  He 
reported that in 1974 he was brutalized on shipboard at which 
time his right ear was injured.  He stated that another 
seaman bit him on the ear and lifted him off the deck with 
his ear and then dropped him.  He indicated that since that 
time he had been unable to sleep.  The veteran reported 
headaches involving the right frontal portion of his head and 
behind the right ear.  He stated that these occurred usually 
when he was under stress or when he became angry.  

Upon examination, the left ear was normal and the right ear 
could not be adequately evaluated because the veteran would 
not allow the otoscope tip to be inserted properly.  There 
was a scar starting above the right ear and running 
posteriorly for approximately 8 cm.  There was a defect in 
the mastoid bone above this scar.  

The veteran's behavior was noted as mildly bizarre.  He 
digressed and interrupted himself constantly.  Comprehension 
was satisfactory.  Coherence was fair and emotions were 
relatively appropriate.  He was oriented and his memory was 
vague.  He was not tense.

The impressions were probable acoustic neuroma historical; 
injury to the right ear, historical.  

At his May 1996 VA audio examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
20
15
20
156
30

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 94 in the left ear.

The examiner noted that the right ear showed no measureable 
hearing.  The left ear showed a mild high frequency 
sensorineural hearing loss.

At his June1996 VA Mental Disorders examination, the veteran 
reported that during the service he was beaten up due to some 
problems having to do with duty and shift.  Since then he 
indicated that he started having physically and mentally 
where he had flashbacks, some depression, in addition to 
being stressed out and unable to function.  The veteran 
reported that he had a brain tumor removed in 1991, which 
left him with imbalance and difficulty in coordination or 
lack of coordination, which affected his ability to function 
again in society and handle a job.  The veteran indicated 
that he had been on Social Security income since that time.

The examination showed the veteran to be oriented times three 
and cooperative.  Personal hygiene was fair and his mood was 
slightly frustrated and angry.  Affect was appropriate.  
There was no evidence of psychotic symptoms, hallucinations, 
or delusions.  There was no evidence of speech or thought 
disorder.  The veteran had insight into his problems and his 
judgment was fair.  There was no evidence of cognitive or 
memory deficit, other then just a slight difficulty in short 
term memory.  The veteran was able to remember two objects 
out of three objects after a few minutes.  He denied any 
suicidal or homicidal thoughts.

The diagnosis was adjustment disorder, chronic with depressed 
mood.

At his May 1997 VA General Medical examination, the veteran 
reported a history of a right ear injury during the service.  
He indicated that he suffered from tinnitus in the right ear 
and poor balance in the service and for many years after 
discharge from the service.  In 1991 he was diagnosed with a 
right acoustic neuroma and underwent resection.  It was noted 
that the veteran was completely deaf in the right ear.  The 
veteran also stated that he had been having a poor memory 
since the surgery.  He complained of weakness in the left 
upper and lower extremities with numbness since the acoustic 
neuroma surgery.  

Examination of the head showed a six-inch surgical scar 
around the right ear from a previous resection for an 
acoustic neuroma.  The left ear, nose, and mouth examinations 
were within normal limits.  The impression was history of 
right ear injury in the service; tinnitus in the right 
ear/imbalance in service by history; and status post 
resection of a right acoustic neuroma in 1991 with complete 
deafness in the right ear.

At his June 1997 VA Mental Disorders examination, the veteran 
reported that he was operated on for a brain tumor and was 
also hit on the head by an iron pipe and became unconscious.  
He also indicated that he was stabbed in the upper left part 
of the chest and miraculously escaped death.  He claimed the 
assailant had stabbed him with a knife and the knife almost 
pierced the heart.  The veteran complained of dizziness and 
severe headaches in the right temporal and occipital areas.  
He also complained of having ringing in his ears and memory 
impairment due to the head injury.  The veteran reported he 
suffered from depression intermittently when he experienced 
lack of motivation, lack of energy, and feelings of 
helplessness and hopelessness.

The veteran indicated that while in service he was involved 
in an altercation and almost died in this conflict.  He 
indicated that he was attacked with an iron pipe.  He 
indicated that he had a head injury with concussion, 
laceration of the face and might have also sustained a back 
injury.  The veteran blamed the brain tumor on the injury he 
had received while he was on the aircraft carrier.

The diagnosis was depressive disorder, presently in 
remission; it was noted that at the present time he did not 
seem to have any symptoms of depression; alcohol abuse.

The Social Security Administration submitted the following 
information in December 1998, which was used to determine 
disability for the veteran:

At an examination dated June 1990 from Health Disability 
Consulting Services, Inc., the veteran complained of low back 
pain radiating down the left lower extremity.  The veteran 
reported that in 1974 while in the army, he was beaten up 
severely and fractured the lower lumbar area.  He also 
injured his head and ear.  He complained of right earaches 
and also headaches.  

At an examination dated in March 1991 from Health Disability 
Consulting Services, Inc., the veteran reported that his 
problem started with a head injury in 1974.  He stated he 
received a beating.  He indicated that his right ear was 
bitten, injured his nose, head, and lumbar spine.  He stated 
he started having trouble hearing in his right ear at that 
time but for some reason finally went to an ear specialist 
about 6 months ago.  At that time he had total right hearing 
loss with pain and tinnitus in the right ear.  A MRI scan 
with contrast showed a mass in the right internal auditory 
canal, consistent with an acoustic neuroma.  He was scheduled 
for neurosurgery in May 1991 at the VA hospital.  He also 
complained of trouble with gait and he used a cane for the 
past 1 1/2 years.  He took no medications at present.

In his July 2003 notice of disagreement, the veteran 
indicated that he had radiation exposure and also was beaten 
up beyond recognition while in service.  Since then, he 
indicated that he had half his brain taken out which all 
stemmed from the radiation and beating.  The veteran stated 
that he was offered a medical discharge with full 
compensation for these disorders.  

There is no additional medical evidence since the October 
1995 Board decision concerning the veteran's right ear 
hearing loss and his psychiatric condition showing a nexus to 
service.  The evidence received after the October 1995 Board 
decision is merely cumulative of evidence previously of 
record in that they simply show that the veteran suffers from 
deafness in his right ear due to removal of an acoustic 
neuroma in 1991 and a diagnosis of a personality disorder.  
What was missing at the time of the October 1995 Board 
decision and what is missing now, is competent medical 
evidence of linking these disabilities to service.

B.  Back disability

A Board decision dated in October 1995 denied service 
connection for a back disability.  By a rating decision dated 
in February 2003, the RO found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
entitlement to service connection for a back disability.

The evidence of record at the time of the October 1995 Board 
decision consisted of the following:

Service medical records, which do not contain a diagnosis of 
a back disability.  In February 1974, the veteran complained 
of low back pain.  An examination revealed right 
costovertebral angle tenderness; no neurological defect was 
found.  The examiner's impression was probable urinary tract 
infection.  In March 1974, it was noted that the veteran was 
involved in an altercation and was bitten in the ear.  The 
veteran sustained a 1/2 inch laceration to the right ear and 
abrasions to the left had and a possible fracture to the 
nose.  There was no indication that the veteran was 
hospitalized or knocked unconscious.  His December 1974 
separation examination noted normal clinical evaluation of 
the spine, other musculoskeletal.

The veteran's personnel records indicated that further 
counseling, leadership, or disciplinary actions taken in the 
veteran's case would be fruitless.  The veteran had 
demonstrated a marked inability to avoid frequent involvement 
with military authorities.  He had been a continued 
disciplinary problem since reporting on board this station.  
His two Captain's Masts, and one Summary Court-Martial all 
occurring within a period of eight months, indicate severe 
incompatibility with the Naval Service.  Because of the 
member's extreme immaturity, it was felt that an undesirable 
discharge was inappropriate.  Therefore, an agreement with 
the member had been executed and the veteran was separated 
from the Naval Service with a General Discharge for reason of 
unfitness.  

On a September 1978 VA examination, no abnormality of the 
musculoskeletal systems was found.  

On a VA General examination dated in August 1990, 
musculoskeletal system examination revealed that the veteran 
walked with a cane in his right hand and had a variable limp 
of the left lower extremity.  Low back examination showed 
marked voluntary limitation of motion with allegations of 
pain and tenderness to light touch.  No muscle spasms were 
found and bilateral straight leg raising was 90 degrees.  The 
orthopedic diagnosis was that no orthopedic condition was 
found in the lower back.

It was noted on a VA neurological examination in August 1990 
that the veteran had a history of recurrent lumbar spine 
fracture with radiculopathy and carpel tunnel syndrome.  An 
examination in August 1990 did not reveal any paraspinal 
spasm, and straight leg raising was normal.  It was reported 
that the veteran walked in a "hunched over posture."  X-ray 
studies of the lumbosacral spine were normal.  The diagnoses 
were lumbosacral radiculopathy by history secondary to 
lumbosacral fracture and subsequent degenerative joint 
disease and history of carpal tunnel on the left.  

The veteran testified at his personal hearing at the RO in 
August 1991 that the trauma he incurred as a result of a 
beating by other servicemen resulted in most of the disorders 
at issue and that he continued to have severe back pain with 
radiation down both legs, blurred vision and eye pain, 
defective hearing, and anxiety.  He also testified that he 
had symptoms consistent with overexposure to radiation.

Evidence received since the October 1995 Board decision 
consists of the following:

At his May 1996 VA General Medical examination the veteran 
reported that since the time of the in service beating, he 
has had pain in his lower back with radiation into his left 
hip and left leg.  He stated that exertion requiring the use 
of his back increased this pain.  He indicated that at times 
the pain is so bad that he was unable to walk.  It was noted 
that the veteran had a myelogram performed in 1989 after 
which he was told that he would be better off without 
surgery.  

The examination showed the veteran walked with a rather wide 
based gait and a limp favoring the left knee.  Radiologic 
examinations of the lumbar spine revealed mild narrowing of 
S5-S1 with minimal osteophytes elsewhere.  Minimal wedging of 
L1 was also present.  The impressions were degenerative disc 
disease of the lumbar spine; minimal osteoarthritis of the 
lumbar spine; and minimal wedging of L1.

At his May 1997 VA General Medical examination, the veteran 
reported a seaman bit him in the ear and lifted him off the 
deck by his ear and then dropped him.  He stated that since 
that time, he had been suffering from tinnitus in the right 
ear and also low back pain with radiation to the left leg.

The examination showed the veteran's posture to be normal and 
walked slowly with a limp favoring the left leg.  The 
neurological examination showed that power was 4+/5 in the 
left upper and lower extremities, but there was no reflex 
asymmetry.  The impression indicated mild weakness with 
numbness in the left upper and lower extremities.

The Social Security Administration submitted the following 
information in December 1998, which was used to determine 
disability for the veteran:

VA hospital records dated March to April 1988, which showed 
that the veteran was seen for low back pain.  The veteran 
reported that he was beaten with pipes on board a Naval 
vessel and since that time had intermittent back pain and 
radiation down his left leg and foot.  It was noted that a CT 
scan in February 1988 showed a herniated nucleus pulposus at 
L1 to L4, and L5 to S1.

VA medical records dated February 1989 indicating that the 
veteran was seen for back problems, which he had had for 15 
years.  It was noted that the veteran was known to the 
neurology clinic and his profile was reviewed.

At an examination dated June 1990 from Health Disability 
Consulting Services, Inc., the veteran complained of low back 
pain radiating down the left lower extremity.  The veteran 
reported that in 1974 while in the army, he was beaten up 
severely and fractured the lower lumbar area.  He also 
injured his head and ear.  He complained of right earaches 
and also headaches.  

The examination showed that the lumbar spine could flex from 
vertical to 50 degrees, could rotate 45 degrees to the right 
and left and could lateral flex 20 degrees.  Straight leg 
raising was 65 percent on the right and 70 percent on the 
left.  There was mild spasm on palpation.  There was pain on 
motion of the back in all directions.  The impression was 
cervical and low back derangement.  

At an examination dated in March 1991 from Health Disability 
Consulting Services, Inc., the veteran reported that his 
problem started with a head injury in 1974.  He stated he 
received a beating.  He indicated that his right ear was 
bitten, injured his nose, head, and lumbar spine.  He stated 
he started having trouble hearing in his right ear at that 
time but for some reason finally went to an ear specialist 
about 6 months ago.  At that time he had total right hearing 
loss with pain and tinnitus in the right ear.  A MRI scan 
with contrast showed a mass in the right internal auditory 
canal, consistent with an acoustic neuroma.  He was scheduled 
for neurosurgery in May 1991 at the VA hospital.  He also 
complained of trouble with gait and he used a cane for the 
past 1 1/2 years.  He took no medications at present.

The motor examination showed tone and strength proximally and 
distally in the arms and legs was normal.  The sensory 
examination to pin, position and vibratory testing was 
intact.  Deep tendon reflexes were symmetrical and no 
abnormal reflexes were seen.  The veteran's gait was slow and 
somewhat broad based.  He used a cane in the right hand, but 
he could walk without the cane.  He could also turn without 
assistance.

The veteran stated on his August 2003 Form 1-9, Appeal to the 
Board of Veterans' Appeals, that while in service he was 
beaten beyond recognition and he had a broken back and broken 
nose.

There is no additional medical evidence since the October 
1995 Board decision concerning the veteran's back disability 
showing a nexus to service.  The evidence received after the 
October 1995 Board decision is merely cumulative of evidence 
previously of record in that they simply show that the 
veteran suffers from a back disability diagnosed as 
degenerative disc disease of the lumbar spine and wedging of 
L1.  What was missing at the time of the October 1995 Board 
decision and what is missing now, is competent medical 
evidence of linking the back disability to service.



C.  Arthritis

A Board decision dated in October 1995 denied service 
connection for a joint disability as a residual of exposure 
to nonionizing radiation.  By a rating decision dated in 
February 2003, the RO found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
entitlement to service connection for arthritis.

The evidence of record at the time of the October 1995 Board 
decision consisted of the following:

Service medical records show that in March 1974, it was noted 
that the veteran was involved in an altercation and was 
bitten in the ear.  The veteran sustained a 1/2 inch laceration 
to the right ear and abrasions to the left had and a possible 
fracture to the nose.  There was no indication that the 
veteran was hospitalized or knocked unconscious.  In 
September 1974, the veteran injured his left wrist when he 
fell over a chair; it was noted to be healing well later in 
September 1974.  In December 1974, the veteran complained of 
a three-day history of pain in his left hand.  The only 
abnormality found on examination of the left hand was 
tenderness on deep palpation.  The impression was 
questionable traumatic arthritis.  All body areas were listed 
as normal on discharge examination in December 1974.

The veteran's personnel records indicated that further 
counseling, leadership, or disciplinary actions taken in the 
veteran's case would be fruitless.  The veteran had 
demonstrated a marked inability to avoid frequent involvement 
with military authorities.  He had been a continued 
disciplinary problem since reporting on board this station.  
His two Captain's Masts, and one Summary Court-Martial all 
occurring within a period of eight months, indicate severe 
incompatibility with the Naval Service.  Because of the 
member's extreme immaturity, it was felt that an undesirable 
discharge was inappropriate.  Therefore, an agreement with 
the member had been executed and the veteran was separated 
from the Naval Service with a General Discharge for reason of 
unfitness.  

On a VA examination in September 1978, no abnormality of the 
musculoskeletal systems was found.  The diagnosis was history 
of sprain of the left wrist without residuals.  On a VA 
General Medical examination in August 1990, musculoskeletal 
system examination revealed that the veteran walked with a 
cane in his right hand and had a variable limp of the left 
lower extremity.  The orthopedic diagnosis was that no 
orthopedic condition was found in the lower back.

It was noted on a VA neurological examination in August 1990 
that the veteran had a history of recurrent lumbar spine 
fracture with radiculopathy and carpel tunnel syndrome.  The 
examination did not reveal any paraspinal spasm, and straight 
leg raising was normal.  It was reported that the veteran 
walked in a "hunched over posture."  X-rays of the 
lumbosacral spine were normal.  The diagnoses were 
lumbosacral radiculopathy by history secondary to lumbosacral 
fracture and subsequent degenerative joint disease and 
history of carpal tunnel on the left.

The veteran testified at his personal hearing at the RO in 
August 1991 that the trauma he incurred as a result of a 
beating by other servicemen resulted in most of the disorders 
at issue and that he continued to have severe back pain with 
radiation down both legs, blurred vision and eye pain, 
defective hearing, and anxiety.  He also testified that he 
had symptoms consistent with overexposure to radiation.

Evidence received since the October 1995 Board decision 
consists of the following:

At his May 1996 VA examination, the veteran reported that he 
was beaten in 1974 while on board ship.  The examination of 
the shoulders revealed pain on range of motion bilaterally.  
There was mild crepitus on range of motion of the shoulder on 
the left and the shoulder was mildly tender to palpation over 
the AC joints and supraspinatus tendons.  Examination of the 
right knee revealed no effusion, heat or redness in the knee.  
There was no AP or lateral instability.  Examination of the 
left knee revealed diffuse tenderness to palpation.  There 
was no definite effusion and no heat or swelling in the knee.  
There was no AP or lateral instability in the left knee.  
Radiologic of the shoulders was negative.  Radiologic 
examination of the right wrist was normal.  Radiologic 
examination of the left wrist revealed a probable bipartitie 
scaphoid bone and fracture could not be completely excluded, 
nor could avascular necrosis be excluded.  Radiologic 
examination of the knees revealed spurring at the quadriceps 
tendon insertions bilaterally.  The impressions included 
bilateral quadriceps tendonitis; possible old fracture of the 
left wrist; and osteoarthritis of the knees.

At his May 1997 VA General Medical examination, the 
examination showed painful movements of the shoulders.  There 
was crepitus in the left shoulder and both shoulders were 
mildly tender to palpation.  There was tenderness over both 
knees.  Neurological examination showed that power was 4+/5 
in the left upper and lower extremities, but there was no 
reflex asymmetry.  Both plantars were flexor.  

The Social Security Administration submitted the following 
information in December 1998, which was used to determine 
disability for the veteran:

At his June 1990 examination conducted by Health Disability 
Consulting, the veteran complained of low back pain radiating 
down the left lower extremity and of cervical pain.  He 
reported that while in the army he was beaten up severely and 
fractured the lower lumbar area and also injured his head and 
ear.

Examination of the cervical spine showed flexion to 45 
degrees, extension to 10 degrees, rotation to 40 degrees 
right and 50 degrees left.  Lateral flexion was to 45 degrees 
right and 20 degrees left.  There was mild spasm on palpation 
and pain on motion of the neck in all directions.

Examination of the shoulders showed that the veteran could 
flex from neutral to 180 degrees.  Abduction was to 180 
degrees and extension to 50 degrees.  External rotation was 
to 90 degrees and internal rotation was to 90 degrees.  There 
was pain at the limits of motion of the shoulders.  There was 
no soft tissue swelling, redness, or tenderness.

Examination of the elbow joints showed that both elbow joints 
could flex from full extension to 145 degrees and could 
extend from 145 degrees of flexion to full extension.  There 
was no pain on motion of the joint.  There was no evidence of 
swelling, redness, or tenderness around the joint.

Examination of the wrist showed full range of motion from 
neutral position to 70 degrees of dorsiflexion and the 
veteran could flex from neutral position to 90 degrees of 
volar flexion.  Wrist abduction from neutral to 25 degrees 
and wrist adduction from neutral to 60 degrees.  There was no 
pain on motion of the joint.  There was no evidence of 
swelling, redness, or tenderness around the joint.  

The examination of the fingers showed that the veteran could 
flex fully to make a full grasp and could extend fully to 
neutral position.  The thumb had full range of motion in 
opposition and in extension.

Examination of the hand showed that the veteran could 
supinate from the neutral position to 90 degrees and could 
pronate from the neutral position to 90 degrees.  There was 
no pain on motion of the joint.  There was no evidence of 
swelling, redness, or tenderness around the joint.  

It was noted that the upper extremities showed no evidence of 
spasm, there was no muscle atrophy and all reflexes were 
present and equal.  There was no loss of any sensory 
modality.  Both upper extremities had normal power, control, 
and coordination.

It was noted that the veteran walked into the room wearing a 
cervical collar and using a cane, and walking with a very 
stiff gait.  He was unable to get up on his heels and toes.  
He could get up from his chair with no difficulty and could 
get up from the table to the sitting position with no 
difficulty.

Examination of the hips showed both hips could flex from the 
neutral position to 115 degrees wit the knee bent and could 
extend from neutral to 15 degrees.  Hip abduction was from 
neutral to 45 degrees and adduction was from neutral to 45 
degrees.  Internal rotation was to 45 degrees and external 
rotation was to 45 degrees.  There was no pain on movement of 
the hip joints and there was no evidence of tenderness, 
redness, or muscle spasm.

The examination showed the knee joints could flex from full 
extension to 125 degrees, could extend from 125 degrees to 
full extension.  There was no pain on movement of the knee 
joint and no evidence of tenderness or muscle spasm or 
redness.

Examination of the ankle joints showed dorsiflexion to 20 
degrees, plantar flexion to 45 degrees, inversion to 15 
degrees, and eversion to 10 degrees.  There was no pain on 
movement of the ankle joint with no evidence of tenderness, 
muscle spasm, or redness.  The toes could flex to 15 degrees 
and extend fully.  There was no pain on movement of the toes 
with no evidence of tenderness, swelling, or redness.

There was no muscle atrophy of the lower extremities.  All 
muscle power throughout the entire lower extremities was 
normal.  There was no muscle spasm present.  Knee and ankle 
jerks were all present and equal.  There was excellent 
coordination and control of both lower extremities.  All 
sensory modalities were intact.

The impression was cervical and low back derangement.  

In his July 2003 notice of disagreement, the veteran 
indicated that he had radiation exposure and also was beaten 
up beyond recognition while in service.  Since then, he 
indicated that he had half his brain taken out which all 
stemmed from the radiation and beating.  The veteran stated 
that he was offered a medical discharge with full 
compensation for these disorders.  

There is no additional medical evidence since the October 
1995 Board decision concerning the veteran's alleged 
arthritis (other than the back disability) showing a 
diagnosis of arthritis with a nexus to service.  The evidence 
received after the October 1995 Board decision is merely 
cumulative of evidence previously of record in that they 
simply show that the veteran suffers from carpal tunnel 
syndrome, an old fracture of the right wrist, and 
osteoarthritis of the knees.  What was missing at the time of 
the October 1995 Board decision and what is missing now, is 
competent medical evidence of linking the arthritis to 
service.

D.  Chipped tooth and a brain disorder due to head trauma

An April 1979 rating decision denied service connection for a 
chipped front tooth, right upper incisor.  By a January 1984 
rating decision, it was noted that the veteran's claim for 
service connection for a head injury was denied in May 1979.  
By a rating decision dated in February 2003, the RO found 
that new and material evidence had not been submitted to 
reopen the veteran's claims.

The evidence of record at the time of the April and May 1979 
rating decisions consisted of the following:

Service medical records, which do not contain a diagnosis of 
head trauma or a chipped tooth.  In March 1974, it was noted 
that the veteran was involved in an altercation and was 
bitten in the ear.  The veteran sustained a 1/2 inch laceration 
to the right ear and abrasions to the left had and a possible 
fracture to the nose.  There was no indication that the 
veteran was hospitalized or knocked unconscious.  His 
December 1974 separation examination noted normal clinical 
evaluation of head, face, neck, and scalp.

The veteran's personnel records indicated that further 
counseling, leadership, or disciplinary actions taken in the 
veteran's case would be fruitless.  The veteran had 
demonstrated a marked inability to avoid frequent involvement 
with military authorities.  He had been a continued 
disciplinary problem since reporting on board this station.  
His two Captain's Masts, and one Summary Court-Martial all 
occurring within a period of eight months, indicate severe 
incompatibility with the Naval Service.  Because of the 
member's extreme immaturity, it was felt that an undesirable 
discharge was inappropriate.  Therefore, an agreement with 
the member had been executed and the veteran was separated 
from the Naval Service with a General Discharge for reason of 
unfitness.  

A VA examination dated in September 1978 showed no medical 
finding of a brain disorder due to brain trauma during 
service or a chipped tooth.

Evidence received since the April and May 1979 rating 
decisions consists of the following:

A VA psychiatric examination dated in August 1990 did not 
find any significant psychiatric disorder.  According to an 
August 1991 letter from D.K., M.D., and a memorandum from a 
VA physician, which was received by the VA in September 1991, 
the veteran had complete loss of hearing on the right and 
right facial nerve paralysis after removal of a right-sided 
acoustic neuroma in June 1991.

The veteran testified at his personal hearing at the RO in 
August 1991 that the trauma he incurred as a result of a 
beating by other servicemen resulted in most of the disorders 
at issue and that he continued to have severe back pain with 
radiation down both legs, blurred vision and eye pain, 
defective hearing, and anxiety.  He also testified that he 
had symptoms consistent with overexposure to radiation.

VA neurosurgery outpatient clinical records for November 1991 
revealed that the veteran had undergone removal of a right 
acoustic neuroma in June 1991 and had, at the time of the 
examination, right-sided deafness and incomplete closure of 
his right eye with Bell's phenomena.

A May 1996 General VA examination in which it was noted that 
the veteran had an acoustic neuroma removed in 1991.  The 
veteran reported that his memory had been poor since the 
surgery and he had been totally deaf in his right ear.  He 
reported that in 1974 he was brutalized on shipboard at which 
time his right ear was injured.  He stated that another 
seaman bit him on the ear and lifted him off the deck with 
his ear and then dropped him.  He indicated that since that 
time he had been unable to sleep.  The veteran reported 
headaches involving the right frontal portion of his head and 
behind the right ear.  He stated that these occurred usually 
when he was under stress or when he became angry.  

Upon examination, the left ear was normal and the right ear 
could not be adequately evaluated because the veteran would 
not allow the otoscope tip to be inserted properly.  There 
was a scar starting above the right ear and running 
posteriorly for approximately 8 cm.  There was a defect in 
the mastoid bone above this scar.  

The veteran's behavior was noted as mildly bizarre.  He 
digressed and interrupted himself constantly.  Comprehension 
was satisfactory.  Coherence was fair and emotions were 
relatively appropriate.  He was oriented and his memory was 
vague.  He was not tense.

The impressions were probable acoustic neuroma historical; 
injury to the right ear, historical.  

At his June1996 VA Mental Disorders examination, the veteran 
reported that during the service he was beaten up by a bunch 
of guys due to some problems having to do with duty and 
shift.  Since then he indicated that he started having 
physically and mentally where he had flashbacks, some 
depression, in addition to being stressed out and unable to 
function.  The veteran reported that he had a brain tumor 
removed in 1991, which left him with imbalance and difficulty 
in coordination or lack of coordination, which affected his 
ability to function again in society and handle a job.  The 
veteran indicated that he had been on Social Security income 
since that time.

The examination showed the veteran to be oriented times three 
and cooperative.  Personal hygiene was fair and his mood was 
slightly frustrated and angry.  Affect was appropriate.  
There was no evidence of psychotic symptoms, hallucinations, 
or delusions.  There was no evidence of speech or thought 
disorder.  The veteran had insight into his problems and his 
judgment was fair.  There was no evidence of cognitive or 
memory deficit, other then just a slight difficulty in short 
term memory.  The veteran was able to remember two objects 
out of three objects after a few minutes.  He denied any 
suicidal or homicidal thoughts.

The diagnosis was adjustment disorder, chronic with depressed 
mood.

At his May 1997 VA General Medical examination, the veteran 
reported a history of a right ear injury during the service.  
He indicated that he suffered from tinnitus in the right ear 
and poor balance in the service and for many years after 
discharge from the service.  In 1991 he was diagnosed with a 
right acoustic neuroma and underwent resection.  It was noted 
that the veteran was completely deaf in the right ear.  The 
veteran also stated that he had been having a poor memory 
since the surgery.  He complained of weakness in the left 
upper and lower extremities with numbness since the acoustic 
neuroma surgery.  

Examination of the head showed a six-inch surgical scar 
around the right ear from a previous resection for an 
acoustic neuroma.  The left ear, nose, and mouth examinations 
were within normal limits.  The impression was history of 
right ear injury in the service; tinnitus in the right 
ear/imbalance in service by history; and status post 
resection of a right acoustic neuroma in 1991 with complete 
deafness in the right ear.

At his June 1997 VA Mental Disorders examination, the veteran 
reported that he was operated on for a brain tumor and was 
also hit on the head by an iron pipe and became unconscious.  
He also indicated that he was stabbed in the upper left part 
of the chest and miraculously escaped death.  He claimed the 
assailant had stabbed him with a knife and the knife almost 
pierced the heart.  The veteran complained of dizziness and 
severe headaches in the right temporal and occipital areas.  
He also complained of having ringing in his ears and memory 
impairment due to the head injury.  The veteran reported he 
suffered from depression intermittently when he experienced 
lack of motivation, lack of energy, and feelings of 
helplessness and hopelessness.

The veteran indicated that while in service he was involved 
in an altercation and almost died in this conflict.  He 
indicated that he was attacked with an iron pipe.  He 
indicated that he had a head injury with concussion, 
laceration of the face and might have also sustained a back 
injury.  The veteran blamed the brain tumor on the injury he 
had received while he was on the aircraft carrier.

The diagnosis was depressive disorder, presently in 
remission; it was noted that at the present time he did not 
seem to have any symptoms of depression; alcohol abuse.

The Social Security Administration submitted the following 
information in December 1998, which was used to determine 
disability for the veteran:

At an examination dated in March 1991 from Health Disability 
Consulting Services, Inc., the veteran reported that his 
problem started with a head injury in 1974.  He stated he 
received a beating.  He indicated that his right ear was 
bitten, injured his nose, head, and lumbar spine.  He stated 
he started having trouble hearing in his right ear at that 
time but for some reason finally went to an ear specialist 
about 6 months ago.  At that time he had total right hearing 
loss with pain and tinnitus in the right ear.  A MRI scan 
with contrast showed a mass in the right internal auditory 
canal, consistent with an acoustic neuroma.  He was scheduled 
for neurosurgery in May 1991 at the VA hospital.  He also 
complained of trouble with gait and he used a cane for the 
past 1 1/2 years.  He took no medications at present.

In his July 2003 notice of disagreement, the veteran 
indicated that he had radiation exposure and also was beaten 
up beyond recognition while in service.  Since then, he 
indicated that he had half his brain taken out which all 
stemmed from the radiation and beating.  The veteran stated 
that he was offered a medical discharge with full 
compensation for these disorders.  

There is no additional medical evidence since the April and 
May 1979 rating decisions showing a diagnosis of a brain 
disorder due to trauma or showing a diagnosis of a chipped 
tooth with a nexus to service.  What was missing at the time 
of the April 1979 rating decision and what is missing now, is 
competent medical evidence of linking a chipped tooth to 
service or a diagnosis of a brain disorder due to trauma.

E.  Vision disability

A Board decision dated in October 1995 denied entitlement to 
service connection for a bilateral eye disability.  By a 
rating decision dated in February 2003, the RO found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
vision disability.

The evidence of record at the time of the October 1995 Board 
decision consisted of the following:

Service medical records show that the veteran did not have 
any pertinent complaints on his June 1972 medical history 
report; he indicated that he wore glasses or contact lenses.  
No abnormality was found on entrance examination in June 
1972.  His uncorrected distant vision on the entrance 
examination was 20/40 bilaterally corrected to 20/20 on the 
right and 20/25 on the left.  He was given a physical profile 
of 2 for his eyes.  In March 1974, it was noted that the 
veteran was involved in an altercation and was bitten in the 
ear.  The veteran sustained a 1/2 inch laceration to the right 
ear and abrasions to the left had and a possible fracture to 
the nose.  There was no indication that the veteran was 
hospitalized or knocked unconscious.  His December 1974 
separation examination noted uncorrected distance vision was 
20/80 bilaterally, corrected to 20/20 bilaterally.  It was 
noted that the veteran had a bilateral visual defect, which 
was not considered disabling.

The veteran's personnel records indicated that further 
counseling, leadership, or disciplinary actions taken in the 
veteran's case would be fruitless.  The veteran had 
demonstrated a marked inability to avoid frequent involvement 
with military authorities.  He had been a continued 
disciplinary problem since reporting on board this station.  
His two Captain's Masts, and one Summary Court-Martial all 
occurring within a period of eight months, indicate severe 
incompatibility with the Naval Service.  Because of the 
member's extreme immaturity, it was felt that an undesirable 
discharge was inappropriate.  Therefore, an agreement with 
the member had been executed and the veteran was separated 
from the Naval Service with a General Discharge for reason of 
unfitness.  

On a VA eye clinic examination dated in August 1990, the only 
thing reported was corrected distance vision of 20/40 
bilaterally.  

The veteran testified at his personal hearing at the RO in 
August 1991 that the trauma he incurred as a result of a 
beating by other servicemen resulted in most of the disorders 
at issue and that he continued to have severe back pain with 
radiation down both legs, blurred vision and eye pain, 
defective hearing, and anxiety.  He also testified that he 
had symptoms consistent with overexposure to radiation.

VA neurosurgery outpatient clinical records for November 1991 
revealed that the veteran had undergone removal of a right 
acoustic neuroma in June 1991 and had, at the time of the 
examination, right-sided deafness and incomplete closure of 
his right eye with Bell's phenomena.

It was noted that the veteran failed to report for a 
scheduled VA visual examination in 1994.

Evidence received since the October 1995 Board decision 
consists of the following:

At his May 1996 VA examination, the veteran complained of 
seeing black spots.  It was noted that the veteran's previous 
eye history was unremarkable.  The veteran reported having an 
inner ear tumor that was pressing on his brain.  

The examination showed right eye uncorrected visual acuity 
was 20/200 at distance and 20/200 at near.  Best corrected 
visual acuity was 20/25 at distance and 20/25 at near.  The 
left eye uncorrected visual acuity was 20/200 at distance and 
20/200 at near.  The best corrected visual acuity was 20/25 
at distance and 20/25 at near.  There was no diplopia and the 
muscle function was smooth, accurate, full, and extensive.  
There was visual field defects.  Upon slit lamp examination, 
all findings were within normal limits.  Upon dilated 
examination, the cup to disc ration was .4 in both eyes.  
Macula and background were clear in both eyes.  Also noted 
was tortuous vessel disease.  The diagnosis was hyperopia in 
both eyes correctable to 20/20.  There was no interference 
with the vision, secondary to his tumor in the inner ear.

At his May 1997 VA examination, the veteran complained of 
tearing and having problems closing his eyelids.  He stated 
his previous eye history was that he had no surgery on his 
eyes and reported having a brain tumor.

The examination showed right eye uncorrected visual acuity 
was 20/200 at distance; best corrected visual acuity at 
distance was 20/30.  Left eye uncorrected visual acuity was 
20/200 at distance and best corrected was 20/25.  The 
examiner noted that the veteran left the examination chair 
because he did not want to continue with the examination.  It 
was noted that the veteran was suppose to have a dilated and 
a complete eye examination with Goldman's 34E test object.  
He left the examination room so the examiner was unable to 
complete and make any diagnosis.

In December 1998 the Social Security Administration submitted 
the following private examination, which was used to 
determine disability for the veteran: 

At an examination dated March 1991 conducted by Health 
Disability Consulting Services, Inc., it was noted that optic 
nerves were flat and visual fields were full.  Pupils were 
equal, round, and reactive to light.  There was no nystagmus 
present.  

There is no additional medical evidence since the October 
1995 Board decision showing that the defective vision in 
service was due to disease or injury, as opposed to 
refractive error which was not considered a disability for VA 
compensation purposes, or that the current eye disability is 
related to a disease or injury incurred in or aggravated by 
service.

F.  Unspecified disability due to exposure to Radar 
radiation.

An April 1979 rating decision denied service connection for 
radiogenic condition.  The claim was denied because the 
veteran failed to indicate a condition when queried as to his 
claimed exposure to radiation or as to the type of radiation 
claimed.  A Board decision dated in October 1995 denied 
entitlement to service connection for conditions to include 
bilateral eye disorder, stomach condition, and joint 
disability as a residual of exposure to nonionizing 
radiation.  By a rating decision dated in February 2003, the 
RO found that new and material evidence had 




not been submitted to reopen the veteran's claim for 
entitlement to service connection for radar radiation 
exposure.

The evidence of record at the time of the October 1995 Board 
decision consisted of the following:

Service medical records, which show no disability related to 
radar radiation exposure.  

The veteran testified at his personal hearing at the RO in 
August 1991 that the trauma he incurred as a result of a 
beating by other servicemen resulted in most of the disorders 
at issue and that he continued to have severe back pain with 
radiation down both legs, blurred vision and eye pain, 
defective hearing, and anxiety.  He also testified that he 
had symptoms consistent with overexposure to radiation.

Evidence received since the October 1995 Board decision 
consists of the following:

On his VA Form 1-9, Appeal to the Board of Veterans' Appeals, 
the veteran indicated that he was told many years ago that he 
had large tumors in his head and that he had a brain 
disorder.  He indicated that he was exposed to radiation 
while in service.

There is no additional medical evidence since the October 
1995 Board decision showing that the veteran has a disability 
that is linked to radiation exposure.  What 
was missing at the time of the October 1995 Board decision 
and what is missing now, is competent medical evidence of 
linking a disability to radiation exposure during service.





ORDER

Entitlement to a compensable evaluation for septal deviation 
is denied.

Entitlement to a compensable evaluation for scars, healed, 
right ear is denied

New and material evidence has not been presented to reopen a 
claim of service connection for hearing loss in the right 
ear.

New and material evidence has not been presented to reopen a 
claim of service connection for a psychiatric disability.

New and material evidence has not been presented to reopen a 
claim of service connection for a back disability.

New and material evidence has not been presented to reopen a 
claim of service connection for arthritis.

New and material evidence has not been presented to reopen a 
claim of service connection for chipped tooth.

New and material evidence has not been presented to reopen a 
claim of service connection for a brain disorder due to head 
trauma.





New and material evidence has not been presented to reopen a 
claim of service connection for a vision disability.

New and material evidence has not been presented to reopen a 
claim of service connection for an unspecified disability due 
to exposure to Radar radiation.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


